                      Case 1:18-cv-03014-PKC Document 27 Filed 06/03/19 Page 1 of 2




David McCraw                 June 3, 2019
Vice President & Deputy
General Counsel

T 212 556 4031

mccraw@nytimes.com

620 8th Avenue               VIA ECF
New York, NY 10018
nytimes.com
                             The Honorable P. Kevin Castel
                             United States District Judge
                             Southern District of New York
                             500 Pearl Street
                             New York, NY 10007

                             Re:    The New York Times Company, et al. v. Central Intelligence
                                    Agency, 18-cv-3014-PKC

                             Dear Judge Castel:

                             I am counsel for Plaintiffs The New York Times Company and Scott
                             Shane (collectively, “The Times”) in the above-referenced action. I write
                             to inform the Court that The Times intends to seek dismissal of this
                             lawsuit.

                             On April 5, 2018, The Times brought this action pursuant to the Freedom
                             of Information Act (“FOIA”), 5 U.S.C. § 552, seeking the release of
                             certain documents by Defendant Central Intelligence Agency (“CIA”)
                             regarding the death of CIA employee Frank Olson in 1953. The CIA
                             produced responsive records to The Times on October 31, 2018. The
                             Times initially objected to the production on two grounds: (i) many of the
                             documents produced contained significant and legally dubious redactions,
                             and (ii) the CIA’s production did not include a specific, sensitive
                             document regarding Mr. Olson’s death – the so-called “McMahon Memo”
                             – that The Times, based on its sources, believed to exist. For its part, the
                             CIA claimed that redactions in some of the documents were made by hand
                             many years ago, and that it had been unable to even locate unredacted
                             versions of those records. The agency acknowledged that some of the
                             redactions were “modern” (i.e., made in response to The Times’s request)
                             but defended their lawfulness. The CIA also argued that its search for
                             records was adequate even though it had not located the McMahon Memo.
Case 1:18-cv-03014-PKC Document 27 Filed 06/03/19 Page 2 of 2




       Subsequently, the parties agreed that the CIA would conduct a
       supplemental search for the McMahon Memo, and that the summary
       judgment briefing would focus on three issues: (i) the adequacy of the
       CIA’s search for unredacted copies of six particular documents containing
       the older, hand-made redactions, (ii) the CIA’s “modern” redaction of
       material in a seventh document, and (iii) the adequacy of the CIA’s search
       for the McMahon Memo, which the agency was ultimately unable to
       locate. Pursuant to a briefing schedule agreed upon by the parties, the CIA
       filed its motion for summary judgment on May 28, 2019.

       After having reviewed the CIA’s motion papers, including the declaration
       setting out the specific parameters of the searches conducted by the
       agency, The Times – with the consent of the CIA – has elected not to
       pursue this litigation further. The parties intend to file a stipulation and
       order of dismissal shortly.

                                     Respectfully submitted,


                                            /s/
                                     David E. McCraw


       cc:    Jacob Lillywhite, AUSA (via ECF)
              David Jones, AUSA (via ECF)




                                             2
